Title: [Diary entry: 7 June 1781]
From: Washington, George
To: 

7th. A Letter from the Govr. of Virginia dated at Charlottesville the 28th. Ulto. representing the distressed State of Virginia & pressing my repairng thither, was received—other letters (but not official) speak of Lord Cornwallis’s advance to Hanover Court House—that the Marquis was retreating before him towards Fredericksburg and that General Leslie was embarked in James River with about 1200 Men destined, as was supposed, to Alexandria whither it was conjectured by the letter writers Lord Cornwallis was pointing his March. Accts. from Pittsburg were expressive of much apprehension for that quarter as a force from Canada was expected thither by way of the Lakes and the Alligany River. A Letter from the Executive of Pennsylvania afforded little hope of assistance in the article of Provision or other things from that State and was more productive of what they had done, than what they meant to do.